PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the motion states a facially sufficient claim that the appellant is entitled to additional jail credit and the trial court failed to either attach record portions that refute the appellant’s claim to its order or to state that the record is silent regarding jail credit, we reverse and remand for further proceedings. See Koester v. State, 864 So.2d 1282 (Fla. 1st DCA 2004).
REVERSED and REMANDED.
ALLEN, DAVIS, and BENTON, JJ., concur.